16-3971-ag
Blake v. Sessions

                                UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 19th day of December, two thousand seventeen.

PRESENT:            JOSÉ A. CABRANES,
                    DEBRA ANN LIVINGSTON,
                                 Circuit Judges,
                    RICHARD W. GOLDBERG,
                                 Judge.*


ANDRE NAZEEN BLAKE,

                           Petitioner,                       16-3971-ag

                           v.

JEFFERSON B. SESSIONS III,
UNITED STATES ATTORNEY GENERAL

                           Respondent.


FOR PETITIONER:                                          Gregory Osakwe, Hartford, CT.

FOR RESPONDENT:                                          Chad A. Readler, Acting Assistant
                                                         Attorney General, Terri J. Scadron,



     *
     Judge Richard W. Goldberg, of the United States Court of International Trade, sitting by
designation.

                                                   1
                                                            Assistant Director, Shahrzad Baghai, Trial
                                                            Attorney, Office of Immigration
                                                            Litigation, United States Department of
                                                            Justice, Washington, DC.

        UPON DUE CONSIDERATION of this petition for review of a Board of Immigration
Appeals decision, it is hereby ORDERED, ADJUDGED, AND DECREED that the petition for
review is DENIED.

        Petitioner Andre Nazeen Blake, a native and citizen of Jamaica, petitions for review of a
November 4, 2016, decision of the Board of Immigration Appeals (“BIA”) affirming a March 30,
2016 decision of an Immigration Judge (“IJ”) denying his request for a continuance of proceedings,
and ordering his removal. In re Andre Nazeen Blake, No. A 087 946 790 (B.I.A. Nov. 4, 2016), aff’g
No. A 087 946 790 (Immig. Ct. Buffalo, NY Mar. 30, 2016). Blake principally argues that the BIA
and IJ abused their discretion by denying him adequate opportunity to prove that his marriage,
which was entered into while removal proceedings were underway, is bona fide. Upon review, we
conclude that Blake’s arguments are without merit, and deny the petition. We assume the parties’
familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.

         Where, as here, the BIA adopts and “merely supplements the IJ’s decision, . . . we review the
decision of the IJ as supplemented by the BIA.” Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).
We review the denial of a continuance for abuse of discretion. Rajah v. Mukasey, 544 F.3d 449, 453
(2d Cir. 2008). We will only find an abuse of discretion if the decision rests on an error of law or a
clearly erroneous factual finding, or the decision “cannot be located within the range of permissible
decisions.” Id. (internal quotation marks omitted).

         Blake has not shown an abuse of discretion. The BIA and IJ considered the relevant factors
for a continuance: the Department of Homeland Security (“DHS”) had opposed a continuance; the
underlying visa petition was likely not approvable as Blake’s marriage was presumptively fraudulent
and Blake had presented no evidence to rebut that presumption; and Blake had not demonstrated
statutory eligibility for any relief from removal. See, e.g., Matter of Hashmi, 24 I. & N. Dec. 785, 790–
91 (B.I.A. 2009) (providing non-exhaustive list of factors to consider including “the DHS response
to the motion,” “whether the underlying visa petition is prima facie approvable,” and “the
respondent’s eligibility for adjustment of status”); 8 U.S.C. § 1255(e)(1)–(3) (requiring “clear and
convincing evidence” of good faith marriage if marriage entered into while “administrative or
judicial proceedings are pending regarding the alien’s right to . . . remain in the United States”); 8
C.F.R. § 204.2(a)(1)(iii)(B) (discussing types of evidence that should be submitted with a visa petition
to demonstrate a good faith marriage). Moreover, the IJ was permitted to consider “other procedural
factors,” Matter of Hashmi, 24 I. & N. Dec. at 790, including “a history of continuances being
granted,” id. at 794. And the BIA and IJ considered the factors relevant to administrative closure,



                                                   2
including Blake’s likelihood of success, when denying his request for administrative closure. See
Matter of Avetisyan, 25 I. & N. Dec. 688, 696 (B.I.A. 2012).

                                          CONCLUSION

       For the foregoing reasons, we DENY the petition for review of the judgment of the BIA.


                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                  3